Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Laut on 5/23/2022.
The application has been amended as follows: 
In the claims:
Claim 1
Claim 1: A method of utilizing a computing device to correct source data used in machine learning, the method comprising: 
receiving, by a computing device, first data; 
providing, by the computing device, transfer learning processing in absence of one or more protected attributes using a covariate shift combined with re-weighing to reduce a difference in group- specific prevalences for the source data;
wherein the source data is partially labeled data, the first data is target data that includes the one or more protected attributes, and the transfer learning processing uses;
wherein the target-fair covariate shift uses weights that are chosen to minimize a linear combination of a fairness loss with a classification loss; and
wherein the fairness loss is evaluated on the target data where the one or more protected attributes are available.

Claim 5-7
Claims 5-7 are cancelled.

Claim 8
Claim 8: A computer program product for correcting source data used in machine learning, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
receive, by the processor, first data; 
        provide, by the processor, transfer learning processing in absence of one or more protected attributes using a covariate shift combined with re-weighing to reduce a difference in group-specific prevalences for the source data; 
wherein the source data is partially labeled data, the first data is target data that includes the one or    more protected attributes, and the transfer learning processing uses a target-fair covariate shift;
wherein the target-fair covariate shift uses weights that are chosen to minimize a linear combination of a fairness loss with a classification loss; and
wherein the fairness loss is evaluated on the target data where the one or more protected attributes are available.

Claim 12-14
Claims 12-14 are cancelled.

Claim 15
Claim 15 (currently amended): An apparatus comprising: 
a memory configured to store instructions; and 
a processor configured to execute the instructions to: 
receive first data; 
provide transfer learning processing in absence of one or more protected attributes using a covariate shift combined with re-weighing to reduce a difference in group-specific prevalences for a source data;
wherein the source data is partially labeled data, the first data is target data that includes the one or more protected attributes, and the transfer learning processing uses a target-fair covariate shift; and
wherein the target-fair covariate shift uses weights that are chosen to minimize a linear combination of a fairness loss with a classification loss, and the fairness loss is evaluated on the target data where the one or more protected attributes are available.

Claim 19-20
Claims 19-20 are cancelled.

Reasons for Allowance
Claims 1-4, 8-11, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art Juan Pavez et al "A covariate shift method using approximated density ratios" teaches that data (first data) may be collected for analysis by a computer [See Pg 1, ¶-2]. A method is disclosed that uses covariate shift to perform transfer learning [See Pg 1, ¶-1]. Weights are determined for the training data in order to train a classifier [See Pg 4, ¶-3]. The weights reduce the characteristic differences between the training data and the target data ("group-specific prevalences for the source data") [See Pg 5, ¶-3, and Pg 1, ¶-2].
The prior art Marek Smieja et al "Processing of missing data by neural networks" teaches a method that trains a neural network in the case of missing attributes (absence of one or more protected attributes) [See Pg 4-5, "Network architecture"]. The estimation is performed using a mixture of diagonal gaussians [See Pg 4-5, "Network architecture"].
Independent claims 1, 8, and 15 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “wherein the source data is partially labeled data, the first data is target data that includes the one or more protected attributes, and the transfer learning processing uses; 
wherein the target-fair covariate shift uses weights that are chosen to minimize a linear combination of a fairness loss with a classification loss;
wherein the fairness loss is evaluated on the target data where the one or more protected attributes are available” in the specific combinations as recited in claim 1.
As to claim 8:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “wherein the source data is partially labeled data, the first data is target data that includes the one or    more protected attributes, and the transfer learning processing uses a target-fair covariate shift;
wherein the target-fair covariate shift uses weights that are chosen to minimize a linear combination of a fairness loss with a classification loss;
wherein the fairness loss is evaluated on the target data where the one or more protected attributes are available” in the specific combinations as recited in claim 8.
As to claim 15:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “wherein the source data is partially labeled data, the first data is target data that includes the one or more protected attributes, and the transfer learning processing uses a target-fair covariate shift;
wherein the target-fair covariate shift uses weights that are chosen to minimize a linear combination of a fairness loss with a classification loss, and the fairness loss is evaluated on the target data where the one or more protected attributes are available” in the specific combinations as recited in claim 15.
Claims 2-4, 9-11, and 16-18 depend on one of independent claims 1, 8, 15, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173